DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/19/2021 and 6/1/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 6/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,029,266 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art generally teaches the practice of using XRF to determine whether an antimicrobial coating exists on a surface during durability testing (Green, US 6,641,829, col.3, lines 41-57).  However, the prior art neither teaches nor reasonably suggests converting the obtained Cl photon counts to the expected level of residual antimicrobial efficacy using a calibration curve, as required by the combination as claimed.  Green teaches a microbial test for determining the residual antimicrobial efficacy without correlating XRF spectra to the residual efficacy.
Claims 2-6 are allowed by virtue of their dependence upon claim 1.

Regarding claims 7 and 13, the prior art neither teaches nor reasonably suggests correlating the thickness (claim 7), or the weight per unit surface area (claim 13), to Cl XRF photon counts after mechanical abrasion of the surface having the antimicrobial coating using a calibration curve, where the mechanical abrasion correlates to handling of the environmental surface, as required by the combinations as claimed in each claim.
The prior art generally teaches the practice of shampooing carpet having an antimicrobial coating, and measuring the presence or absence of the antimicrobial coating via XRF, without specifying a quantitative analysis of thickness or surface weight or related physical parameters (Green, col.3, lines 41-45).
Claims 8-12 and 14-18 are allowed by virtue of their respective dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884